United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1765
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

            Jose Ruiz, Jr., also known as Joey, also known as Paul Wall

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: January 13, 2020
                             Filed: February 10, 2020
                                  [Unpublished]
                                  ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

     Jose Ruiz, Jr. pled guilty to conspiracy to distribute cocaine in violation of 21
U.S.C. §§ 841(b)(1)(B), 846, and 851. The district court1 sentenced him to 120


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
months’ imprisonment and eight years of supervised release. Less than a year after
release, he violated the conditions of supervised release. The court revoked his
supervision and sentenced him to 37 months’ imprisonment and 60 months of
supervised release. Ruiz appealed, and this court affirmed. Upon release, he again
violated the conditions of supervised release. The court revoked his supervision and
sentenced him to 8 months’ imprisonment and 36 months of supervised release. He
appeals. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Ruiz contends the district court erred in revoking his supervised release. “A
district court may revoke supervised release if the government proves by a
preponderance of the evidence that the defendant violated a condition of supervised
release.” United States v. Petersen, 848 F.3d 1153, 1156 (8th Cir. 2017) (internal
quotation marks omitted). This court reviews the decision to revoke supervised
release for abuse of discretion. See United States v. Frosch, 758 F.3d 1012, 1014 (8th
Cir. 2014).

       Ruiz admitted violating two conditions of release: failure to comply with
substance abuse treatment and failure to report to the probation office. He argues the
district court abused its discretion in revoking his supervision based on these
“technical” Grade C violations. The district court may revoke supervised release
based on Grade C violations. See U.S.S.G. § 7B1.3(a)(2) (“Upon a finding of a Grade
C violation, the court may (A) revoke probation or supervised release; or (B) extend
the term of probation or supervised release and/or modify the conditions of
supervision.”); United States v. Melton, 666 F.3d 513, 516 (8th Cir. 2012) (rejecting
argument that Grade C violations were “merely technical”).

       Revoking Ruiz’s supervised release and imposing a within-guidelines sentence,
the district court said:




                                         -2-
      In fashioning an appropriate sentence, I have considered each of the
      factors found in Title 18, United States Code, Section 3553(a), factors
      in 3583(e), Chapter 7 of the Sentencing Guidelines has policy
      statements. I have considered the history and the persistent problems,
      largely based on attitude. I have considered how long he has been on
      and the fact that we are not having much success.

      I will terminate the supervised release, but I don’t want to reward him
      for the behaviors thus far. I am very concerned when he comes back we
      are just going to have to revoke him again. I hope that is not true.

      These are grade C violations. He’s a Criminal History Category IV at the
      time of his last sentencing. I conclude that the following sentence is
      sufficient, but not greater than necessary, to address the essential
      sentencing considerations.

The district court did not abuse its discretion in revoking his supervision.

                                    *******
      The judgment is affirmed.
                     ______________________________




                                         -3-